DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "third and fourth wrists" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that the third and fourth wrists should be the third and fourth end effectors of Claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 3, 17-19, 21-22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2016/0107317) (“Hashimoto”) in view of Helms (US 4,813,846), Shin et al. (US 8,968,476) (“Shin”), and Thanu et al. (US 10,090,188) (“Thanu”). Hashimoto discloses:

    PNG
    media_image1.png
    760
    958
    media_image1.png
    Greyscale

Claim 1: a first arm comprising an inboard end 

retrieving, by a first blade (FIG. 19) comprising the first end effector and the second end effector (9/10 (not labeled) on 6), a first substrate on the first end effector, wherein the first blade is attached to the robot apparatus; 
retrieving, by the first blade, a second substrate on the second end effector; 
placing, by the first blade, the first substrate from the first end effector into a process chamber; and 
placing, by the first blade, the second substrate from the second end effector into the process chamber (FIG. 19);
Claim 3: wherein the first end effector comprises a first substrate support location having a first nominal center and the second end effector comprises a second substrate support location having a 
Claim 18: retrieving, by a second blade comprising the third end effector and the fourth end effector, a third substrate on the third end effector, wherein the second blade is attached to the robot apparatus (FIG. 19, 7/12; from right); 
retrieving, by the second blade, a fourth substrate on the fourth end effector (FIG. 19, 7/13; from right);
placing, by the second blade, the third substrate from the third end effector into the process chamber (on left; process comprises placing the substrate); 
placing, by the second blade, the fourth substrate from the fourth end effector into the process chamber (on left; process comprises placing the substrate);
Claim 19: alternately performing the retrieving of one of four processed substrates from the process chamber and the placing one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade (FIG. 19), 
one of a) the first end effector and the second end effector each hold one of the four processed substrates (FIG. 19);
Claim 21: wherein alternately performing the retrieving of one of the four processed substrates from the process chamber and the placing of one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade (FIG. 19);
Claim 24: wherein the first end effector comprises a first substrate support location having a first nominal center and the second end effector comprises a second substrate support location having a 

Hashimoto does not directly show:
Claim 1: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis;
wherein the first, second and third wrists are each independently rotatable about the outboard axis;
wherein the first wrist and the second wrist each have a length greater than a length of the first arm;
Claim 17: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis;
third wrist;
wherein the first wrist, the second wrist and the third wrist each have a length greater than a length of the first arm;
the first wrist, the second wrist and the third wrist are each independently rotatable about the outboard axis;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist;
wherein the first wrist comprises an orientation adjuster for adjusting the first and second end effectors;
wherein the second wrist comprises an orientation adjuster for adjusting the third and fourth end effectors;

Claim 18: retrieving four processed substrates from the process chamber by at least two of the first blade, the second blade, or a third blade comprising the fifth end effector and the sixth end effector, wherein the third blade is attached to the robot apparatus;
Claim 19: alternately performing the retrieving of one of four processed substrates from the process chamber and the placing one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade, and the third blade, wherein as a result of the retrieving and the placing: 
the fifth end effector and the sixth end effector each hold one of the four processed substrates; and 
one of a) the first end effector and the second end effector each hold one of the four processed substrates, or b) the third end effector and the fourth end effector each hold one of the four processed substrates;
Claim 21: wherein alternately performing the retrieving of one of the four processed substrates from the process chamber and the placing of one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade, and the third blade comprises: 
retrieving a first processed substrate from the process chamber by the fifth end effector; 
subsequently performing the placing of the second substrate in the processing chamber by the second end effector; 
retrieving a second processed substrate from the processing chamber by the sixth end effector; 
subsequently performing the placing of the first substrate in the processing chamber by the first end effector; 

subsequently performing the placing of the fourth substrate in the processing chamber by the fourth end effector; 
retrieving a fourth processed substrate from the processing chamber by the second end effector; and 
subsequently performing the placing of the third substrate in the processing chamber by the third end effector;
Claim 22: retrieval of the first substrate by the first end effector and retrieval of the third substrate by third end effector is performed concurrently; and 
retrieval of the second substrate by the second end effector and retrieval of the fourth substrate by the fourth end effector is performed concurrently;
Claim 27: wherein the first wrist comprises a first orientation adjuster to adjust an orientation of the first and second end effectors, and wherein the second wrist comprises a second orientation adjuster to adjust an orientation of the third and fourth wrists.

Hashimoto shows a similar device having:
Claim 1: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed; further, the order of operation is variable as disclosed and implied in Hashimoto);
wherein the first, second and third wrists are each independently rotatable about the outboard axis (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed);

third wrist;
the first wrist, the second wrist and the third wrist are each independently rotatable about the outboard axis;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed; further, the order of operation is variable as disclosed and implied in Hashimoto);
Claim 18: retrieving four processed substrates from the process chamber by at least two of the first blade, the second blade, or a third blade comprising the fifth end effector and the sixth end effector, wherein the third blade is attached to the robot apparatus (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed; further, the order of operation is variable as disclosed and implied in Hashimoto);
Claim 19: alternately performing the retrieving of one of four processed substrates from the process chamber and the placing one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade, and the third blade, wherein as a result of the retrieving and the placing: 
the fifth end effector and the sixth end effector each hold one of the four processed substrates; and 
one of a) the first end effector and the second end effector each hold one of the four processed substrates, or b) the third end effector and the fourth end effector each hold one of the four processed 
Claim 21: wherein alternately performing the retrieving of one of the four processed substrates from the process chamber and the placing of one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using 
retrieving a first processed substrate from the process chamber by the fifth end effector; 
subsequently performing the placing of the second substrate in the processing chamber by the second end effector; 
retrieving a second processed substrate from the processing chamber by the sixth end effector; 
subsequently performing the placing of the first substrate in the processing chamber by the first end effector; 
retrieving a third processed substrate from a processing chamber by the first end effector; 
subsequently performing the placing of the fourth substrate in the processing chamber by the fourth end effector; 
retrieving a fourth processed substrate from the processing chamber by the second end effector; and 
subsequently performing the placing of the third substrate in the processing chamber by the third end effector (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed; further, the order of operation is variable as disclosed and implied in Hashimoto);
Claim 22: retrieval of the first substrate by the first end effector and retrieval of the third substrate by third end effector is performed concurrently; and 

since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art. See MPEP § 2144.04. Hashimoto suggests duplication of parts and changing the sequences of operations in at least FIG. 15-20 and 23-24. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Hashimoto and include Hashimoto’s similar device having:
Claim 1: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis;
wherein the first, second and third wrists are each independently rotatable about the outboard axis;
Claim 17: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis;
third wrist;
the first wrist, the second wrist and the third wrist are each independently rotatable about the outboard axis;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist;

Claim 19: alternately performing the retrieving of one of four processed substrates from the process chamber and the placing one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade, and the third blade, wherein as a result of the retrieving and the placing: 
the fifth end effector and the sixth end effector each hold one of the four processed substrates; and 
one of a) the first end effector and the second end effector each hold one of the four processed substrates, or b) the third end effector and the fourth end effector each hold one of the four processed substrates;
Claim 21: wherein alternately performing the retrieving of one of the four processed substrates from the process chamber and the placing of one of the first substrate, the second substrate, the third substrate, or the fourth substrate into the process chamber using the first blade, the second blade, and the third blade comprises: 
retrieving a first processed substrate from the process chamber by the fifth end effector; 
subsequently performing the placing of the second substrate in the processing chamber by the second end effector; 
retrieving a second processed substrate from the processing chamber by the sixth end effector; 
subsequently performing the placing of the first substrate in the processing chamber by the first end effector; 
retrieving a third processed substrate from a processing chamber by the first end effector; 

retrieving a fourth processed substrate from the processing chamber by the second end effector; and 
subsequently performing the placing of the third substrate in the processing chamber by the third end effector;
Claim 22: retrieval of the first substrate by the first end effector and retrieval of the third substrate by third end effector is performed concurrently; and 
retrieval of the second substrate by the second end effector and retrieval of the fourth substrate by the fourth end effector is performed concurrently;
since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art.

Helms shows a similar device having:
Claim 1: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis through the drive motor assembly (FIG. 1, structures below 1; axis A; column 3, line 49 to column 4, line 43);
Claim 17: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis through the drive motor assembly (FIG. 1, structures below 1; axis A; column 3, line 49 to column 4, line 43);
for the purpose of providing very precise movement of the end effector (column 2, line 65 to column 3, line 6). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Helms and include Helms’s similar device having:

Claim 17: a first arm comprising an inboard end attached to a drive motor assembly for rotation about a first shoulder axis through the drive motor assembly;
for the purpose of providing very precise movement of the end effector.

Shin shows a similar device having:
Claim 1: wherein the first wrist and the second wrist each have a length greater than a length of the first arm (211/212 (21) longer than 214 in FIG. 1);
Claim 17: wherein the first wrist, the second wrist and the third wrist each have a length greater than a length of the first arm (211/212 (21) longer than 214 in FIG. 1; the disclosure of Hashimoto is used above for the third wrist, the disclosure of Shin is used here for the lengths);
for the purpose of securely holding the substrate for assured transfer of the substrate (column 8, lines 25-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Shin and include Shin’s similar device having:
Claim 1: wherein the first wrist and the second wrist each have a length greater than a length of the first arm;
Claim 17: wherein the first wrist, the second wrist and the third wrist each have a length greater than a length of the first arm;
for the purpose of securely holding the substrate for assured transfer of the substrate.

Thanu shows a similar device having:

wherein the second wrist comprises an orientation adjuster for adjusting the third and fourth end effectors (208; The disclosure of Hashimoto is used above for the multiple end effectors);
wherein the third wrist comprises an orientation adjuster for adjusting the fifth and sixth end effectors (208; The disclosure of Hashimoto is used above for the multiple end effectors);
Claim 27: wherein the first wrist comprises a first orientation adjuster to adjust an orientation of the first and second end effectors, and wherein the second wrist comprises a second orientation adjuster to adjust an orientation of the third and fourth wrists (208; The disclosure of Hashimoto is used above for the multiple end effectors);
for the purpose of orienting the end effectors correctly for properly transferring substrates due to incorrect orientation of the end effector due to manufacturing tolerances and/or tolerance buildups (column 3, lines 5-12). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Thanu and include Thanu’s similar device having:
Claim 17: wherein the first wrist comprises an orientation adjuster for adjusting the first and second end effectors;
wherein the second wrist comprises an orientation adjuster for adjusting the third and fourth end effectors;
wherein the third wrist comprises an orientation adjuster for adjusting the fifth and sixth end effectors;
Claim 27: wherein the first wrist comprises a first orientation adjuster to adjust an orientation of the first and second end effectors, and wherein the second wrist comprises a second orientation adjuster to adjust an orientation of the third and fourth wrists;
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Helms and Embertson et al. (US 2016/0303742) (“Embertson”). Hashimoto discloses all the limitations of the claims as discussed above.
Hashimoto does not directly show:
Claim 20: concurrently placing a first processed substrate into a first load lock and a second processed substrate into the first load lock by the fifth end effector and the sixth end effector, respectively; and 
one of a) concurrently placing a third processed substrate into a second load lock by the first end effector and a fourth processed substrate into the second load lock by the second end effector, respectively, or b) concurrently placing the third processed substrate into the second load lock by the third end effector and the fourth processed substrate into the second load lock by the fourth end effector, respectively.
Embertson shows a similar device having:
Claim 20: concurrently placing a first processed substrate into a first load lock and a second processed substrate into the first load lock by the fifth end effector and the sixth end effector, respectively (FIG. 2 and FIG. 4; paragraphs [0051]-[0058]; one of 240-1 to 240-3); and 
one of a) concurrently placing a third processed substrate into a second load lock by the first end effector and a fourth processed substrate into the second load lock by the second end effector, respectively, or b) concurrently placing the third processed substrate into the second load lock by the third end effector and the fourth processed substrate into the second load lock by the fourth end effector, respectively (300; FIG. 2 and FIG. 4; paragraphs [0051]-[0058]; one of 240-1 to 240-3);

Claim 20: concurrently placing a first processed substrate into a first load lock and a second processed substrate into the first load lock by the fifth end effector and the sixth end effector, respectively; and 
one of a) concurrently placing a third processed substrate into a second load lock by the first end effector and a fourth processed substrate into the second load lock by the second end effector, respectively, or b) concurrently placing the third processed substrate into the second load lock by the third end effector and the fourth processed substrate into the second load lock by the fourth end effector, respectively;
for the purpose of effectively cleaning and enhancing the substrates.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Helms, Embertson, Shin, and Thanu. Hashimoto discloses all the limitations of the claims as discussed above.
Hashimoto does not directly show:
Claim 26: a third wrist attached to an outboard end of the first arm for rotation relative to the first arm about an outboard axis;
wherein the third wrist has a length greater than a length of the first arm;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist;

concurrently retrieving a first substrate from a load lock apparatus using the first end effector and a second substrate from the load lock apparatus using the fifth end effector; 
after concurrently retrieving the first and second substrates, concurrently retrieving a third substrate from the load lock apparatus using the second end effector and a fourth substrate from the load lock apparatus using the sixth end effector; 
after concurrently retrieving the third and fourth substrates, placing the third substrate into the process chamber using the second end effector; 
after placing the third substrate, placing the first substrate into the process chamber using the first end effector;
after placing the first substrate, placing the fourth substrate into the process chamber using the sixth end effector; 
after placing the fourth substrate, placing the second substrate into the process chamber using the fifth end effector.

Hashimoto shows a similar device having:
Claim 26: a third wrist attached to an outboard end of the first arm for rotation relative to the first arm about an outboard axis;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four 
since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art. See MPEP § 2144.04. Hashimoto suggests duplication of parts and changing the sequences of operations in at least FIG. 15-20 and 23-24. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Hashimoto and include Hashimoto’s similar device having:
Claim 26: a third wrist attached to an outboard end of the first arm for rotation relative to the first arm about an outboard axis;
a fifth end effector attached to a distal end of the third wrist and a sixth end effector attached to the distal end of the third wrist below the fifth end effector, wherein each of the fifth and sixth end effectors is attached to the third wrist at a fixed position relative to the second wrist;
since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art.

Embertson shows a similar device having:
Claim 26: concurrently retrieving a first substrate from a load lock apparatus using the first end effector and a second substrate from the load lock apparatus using the fifth end effector (FIG. 2 and FIG. 4; paragraphs [0051]-[0058]; one of 240-1 to 240-3); 
after concurrently retrieving the first and second substrates, concurrently retrieving a third substrate from the load lock apparatus using the second end effector and a fourth substrate from the load lock apparatus using the sixth end effector (FIG. 2 and FIG. 4; paragraphs [0051]-[0058]; one of 240-1 to 240-3);

Claim 26: concurrently retrieving a first substrate from a load lock apparatus using the first end effector and a second substrate from the load lock apparatus using the fifth end effector; 
after concurrently retrieving the first and second substrates, concurrently retrieving a third substrate from the load lock apparatus using the second end effector and a fourth substrate from the load lock apparatus using the sixth end effector;
for the purpose of effectively cleaning and enhancing the substrates.
Hashimoto shows a similar device having:
Claim 26: after concurrently retrieving the third and fourth substrates, placing the third substrate into the process chamber using the second end effector; 
after placing the third substrate, placing the first substrate into the process chamber using the first end effector;
after placing the first substrate, placing the fourth substrate into the process chamber using the sixth end effector; 
after placing the fourth substrate, placing the second substrate into the process chamber using the fifth end effector (FIG. 15-20 and 23-24 show that the end effectors can be any number of end effectors since there are two and also four end effectors disclosed; further, the order of operation is variable as disclosed and implied in Hashimoto);
since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art. See MPEP § 2144.04. Hashimoto suggests duplication of parts and changing the sequences of operations in at least FIG. 15-20 and 23-24. Therefore, it would 
Claim 26: after concurrently retrieving the third and fourth substrates, placing the third substrate into the process chamber using the second end effector; 
after placing the third substrate, placing the first substrate into the process chamber using the first end effector;
after placing the first substrate, placing the fourth substrate into the process chamber using the sixth end effector; 
after placing the fourth substrate, placing the second substrate into the process chamber using the fifth end effector;
since it has been held that the duplication of parts and changing the sequences of operations are routine to one of ordinary skill in the art.

Shin shows a similar device having:
Claim 26: wherein the third wrist has a length greater than a length of the first arm (211/212 (21) longer than 214 in FIG. 1);
for the purpose of securely holding the substrate for assured transfer of the substrate (column 8, lines 25-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Shin and include Shin’s similar device having:
Claim 26: wherein the third wrist has a length greater than a length of the first arm;
for the purpose of securely holding the substrate for assured transfer of the substrate.


Claim 26: wherein the third wrist comprises an orientation adjuster for adjusting the fifth and sixth end effectors (208; The disclosure of Hashimoto is used above for the multiple end effectors);
for the purpose of orienting the end effectors correctly for properly transferring substrates due to incorrect orientation of the end effector due to manufacturing tolerances and/or tolerance buildups (column 3, lines 5-12). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto as taught by Thanu and include Thanu’s similar device having:
Claim 26: wherein the third wrist comprises an orientation adjuster for adjusting the fifth and sixth end effectors;
for the purpose of orienting the end effectors correctly for properly transferring substrates due to incorrect orientation of the end effector due to manufacturing tolerances and/or tolerance buildups.

Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive. However, Shin was used instead in the rejections above for the lengths as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652